PER CURIAM:
Wenley McClaren appeals the district court’s order denying his motion for correction of an illegal sentence pursuant to Fed.R.Crim.P. 35(a). We have reviewed the record and find no reversible error. Accordingly, we grant McClaren’s motion to proceed in forma pauperis and affirm for the reasons stated by the district court. United States v. McClaren, No. 3:90-cr-00007-WCB (N.D.W.Va. Oct. 30, 2006). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.